Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statement (IDS) filed 12/31/2020 has been received and acknowledged.

Status of Application
This action is in response to communication filed on 10/16/2020.
Claims 2, 6-10, 12-14, 21-22, 26-31 are amended.
Claims 1, 4-5, 15-20, 24-25 are cancelled.
Claims 2-3, 6-14, 21-23, 26-31 are pending. 

Response to Remarks
	Applicant amendments to claims to address rejections under 35 USC 112 have overcome the prior rejections made under 35 USC 112(b).  However, amendments have also necessitated new grounds for rejection under 35 USC 112(b), detailed below.
Applicant remarks concerning rejection of claims under 35 USC 103 have been considered but are not persuasive.
	Specifically, applicant argues that the previously relied upon references of  Wuergler fail to teach or disclose “at a first periodically configured interval on the device, receiving a second request, and at a second periodically configured internal, receiving a third request with additional information.”  Applicant further argues that neither Fleischman nor Wuergler disclose storing a second mapping or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 14, 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 10, 30, the claim recites “…having the proxy identifier to the organizational identity.”  While subsequent limitation in this claim recites “receive from an organization identity,” the limitation is recited after the recitation of “the organizational identity.”  This recitation of the term is lacking in antecedent basis and therefore considered indefinite.  While the claim is interpreted as reading “to an organizational identity,” correction is required.
Claim 11 is dependent on claim 10, inheriting its deficiencies, and is rejected on the same basis as claim 10.
Regarding claim 14, the claim recites a first mapping, a second mapping, and then “the stored first and second mappings together comprising the first mapping.”  If the use of a first and second designation for the mappings is meant to indicate that these are separate mappings, it is unclear what is meant when saying that the first and second mappings comprise the first mapping.  The ambiguity renders the claim indefinite.  For purposes of examination, the limitation is interpreted such that the second instance of the first mapping, i.e. is read to be distinct from the first mapping and second mapping individually or in combination.  Correction or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6-7, 10-11, 13-14, 21, 23, 26-27 and 30 are rejected under 35 U.S.C. 103 unpatentable over Fleischman et al. (US 20090181662 A1) (“Fleischman”) in view of Bowers et al. (US 20170147827 A1) (“Bowers”).
Claim 3:
The combination of Fleischman/Bowers teaches claim 7.
The Fleischman does not teach wherein the first request is received in response to expiration of a pre-specified time period on the device.
However, Bowers teaches:
wherein the first request is received in response to expiration of a pre-specified time period on the device (0072, “For example, a baseline check may be performed on the computing device when the computing device is purchased, upon a lapse of a certain time period (e.g., performing the baseline check every 2 months), after an addition and/or modification of the hardware and/or software (e.g., after memory is added to the computing device, the operating system is updated, etc.),”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Bowers in the disclosure of Fleischman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleischman with the above teachings of Bowers, so as to “ensure that the baseline integrity check includes attribute information related to authorized use” (0071).
Claim 6:
The combination of Fleischman/Bowers teaches claim 7.
Fleischman further discloses:
wherein the first provisioning measure is received for an organization identity (0104, “During the activation process, information regarding the carrier is exchanged between the mobile device 501 and the mobile services application 420, and the mobile device 501 is configured accordingly. For example, the mobile device 501 can receive data [i.e., mapping] from the mobile services application 420 that specifies how generic software stored therein should be configured for the particular telecommunications carrier [the mobile device receives provisioning measures for using the device with a carrier, i.e. for an organization identity] associated with the smart card. The received data can specify that the set of carrier-specific settings or default values associated with the particular telecommunications carrier (e.g., Carrier A) should be enabled, while the sets of carrier-specific settings or default values for all other supported telecommunications carriers should be disabled.”);
Claim 7:
Fleischman discloses a system comprising:
a processor; and a computer readable storage medium having stored thereon program code that, when executed by the processor, causes the processor to (0159, “The described features can be implemented advantageously in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device. A computer program is a set of instructions that can be used, directly or indirectly, in a computer to perform a certain activity or bring about a certain result.”):
receive, from a device in response to a first execution of an operating system of the device (0080, “In some implementations, the kernel 402 can be stored in non-volatile memory of the mobile device 100 or 101. When the mobile device 100 or 101 is turned on, a boot loader starts executing the kernel 102 in supervisor mode. The kernel then initializes itself and starts one or more processes for the mobile device 100 or 101, including a security process 410 for remote access management, as described in reference to FIG. 4B.”)(0097, “In the first example scenario 510, after the user purchases the mobile device 501 from the Carrier A outlet and the smart card associated with Carrier A is installed in the mobile device 501, the user can activate the mobile device 501 by, for example, connecting the mobile device 501 to an access device (e.g., access device 218 of FIGS. 2 and 4B) to access a mobile services application 420.” Examiner notes wherein activation constitutes an initial execution.), a first request for 0099, “The mobile services application 420 sends an authentication request for mobile device 501 to an activation service that includes Carrier A account repository 508. The authentication request can include information received from the mobile device 501 in the activation request. For example, the authentication request can include the unique identifier for the mobile device 501 and the unique identifier for the smart card. In some implementations, the authentication request includes further information, e.g., information received from the device operational repository 504.”),
access a mapping that maps the device identifier to a first provisioning measure; send, to the device, a first response that identifies the first provisioning measure (0102, “If the information included in the authentication request matches the information associated with the mobile device 501 in the Carrier A Account Repository 508, the activation service can transmit an authorization for device 501 to the mobile services application 420. The authorization can allow the user access to one or more telecommunications services using the Carrier A network.”; 0104, “During the activation process, information regarding the carrier is exchanged between the mobile device 501 and the mobile services application 420, and the mobile device 501 is configured accordingly. For example, the mobile device 501 can receive data [i.e., mapping] from the mobile services application 420 that specifies how generic software stored therein should be configured for the particular telecommunications carrier associated with the smart card.”)(0106, “In some implementations, one or more carrier-specific settings are sent to the mobile device 501 during or just after activation. These carrier-specific settings can be pushed from the mobile services application 420 to the mobile device 501 or pulled by the mobile device 501 using the wired and/or wireless networks 210 (FIG. 2). For example, if the generic software on the mobile device 501 includes a set of carrier-specific settings for each of Carriers A, B, and C, and the user installs a smart card associated with Carrier D, the set of carrier-specific settings for Carrier D can be sent to the mobile device 501 during activation. The generic software on the mobile device 501 can then self-configure for Carrier D, for example, by enabling the received set of Carrier D-specific settings and disabling the sets of settings specific to Carriers A, B, and C.”).
Fleischman discloses receiving requests containing the device identifier (0099) and sending provisioning measures specified for the device to allow provisioning measures to be provisioned on the device (0102, 0104).  Fleischman does not disclose, however Bowers teaches:
receive, from the device, at a first periodically configured interval on the device after the first execution of the operating system, a second request for provisioning the device, the second request containing the device identifier (0072, “For example, a baseline check may be performed on the computing device when the computing device is purchased, upon a lapse of a certain time period (e.g., performing the baseline check every 2 months), after an addition and/or modification of the hardware and/or software (e.g., after memory is added to the computing device, the operating system is updated, etc.), after an irregular and/or unauthorized use of the computing device is detected (e.g., a possible compromise of the computing device is detected), upon a request by the user (e.g., administrator) and/or provisioner of the computing device, and/or any other reason that a provisioner and/or user of the computing device may desire to perform a baseline check of the computing device. The initial baseline check may be performed at 502 when the computing device is first purchased”); 
in response to receiving the second request, forego sending a provisioning measure specified for the device to avoid causing the performing of the first provisioning measure on the device (0100, “FIG. 7C shows an example interface 770 wherein the scan has determined that the computing device has not been compromised. As shown on FIG. 7C, the interface 770 may provide an indication 764 that the scan did not detect a compromise to the integrity of the computing device for the identified parameter 708. Indicator 764 may be displayed via text and/or a predefined color if the scan of the computing device determines that the integrity of the computing device has not been compromised. Indictor 764, for example, may be shown as the color green if the scan of the computing device determines that the integrity of the computing device has not been compromised and/or a color of red if the scan of the integrity of the computing device determines that the computing device has been compromised [the indicator of compromise, i.e. a provisioning measure is not sent in favor of the indicator of uncompromised]. The indictor 764 on the interface 770 may provide a quick indication of whether the integrity of the computing device has been compromised.”); 
receive a second provisioning measure to re-provision the device; store a second mapping of the device identifier to the second provisioning measure; receive, from the device at a second periodically configured interval on the device, a third request containing the device identifier and additional information not found in the second request; access the second mapping of the device identifier to the second provisioning measure based on receiving the third request with the additional information, and in response to receiving the third request, send, to the device, a second response that identifies a second provisioning measure, wherein the second response is configured to cause the provisioning measure to be provisioned on the device (0074, “The values derived from the device integrity parameters in the baseline check may be stored at 504. The values may be stored in the integrity report. The values may be stored on the computing device 400.”)(0078, “At 512, it may be determined whether the integrity of the computing device 400 has been compromised. For example, information found during the integrity checks that is inconsistent with information found during the baseline checks may indicate that the computing device 400 has been compromised (e.g., the computing device has been accessed by an unauthorized user and/or the computing device 400 has been used in an unauthorized manner).”)(0084, “The device integrity report may reside on the computing device 400, for example. The device integrity report may include the values of the device integrity parameters that result from one or more device integrity checks. The device integrity report may be stored on the user portion of the memory.”)(0103, “For example, the text may indicate that the current scan did detect a compromise, and the user, provisioner, etc. of the device may wish to provide immediate attention to the compromise. Action may be taken [second provisioning measure] by the computing device (e.g., the computing device may be powered off) to prevent and/or reduce unauthorized access to the computing device.”)(Examiner note: 0072-0072 teaches a plurality of integrity checks, i.e. requests occurring at different intervals from the first baseline check, for example every 10 seconds, 10 minutes, etc.  Where 0078 teaches that during such a check, an integrity report is generated and stored which identifies the device as uncompromised, in which case the device actions taken as a result of the device being compromised, i.e. notifying the user of the compromise and powering off the device, are not undertaken and instead the user is shown that the system is uncompromised.);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Bowers in the disclosure of Fleischman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleischman with the above teachings of Bowers, so as to check and inform users whether a device has been compromised and taking action if it is compromised (0009).
Claim 10:
The combination of Fleischman/Bowers teaches claim 7.
Fleischman further discloses:
wherein the program code is configured to further cause the computing system to: receive from a manufacturer identity a mapping from a proxy identifier (activation policy ID, as depicted in FIG. 12B) of the device to the device identifier of the device (0138, Referring to FIG. 12b, “The manufacturing information associated with the mobile device can include one or more identifiers of the mobile device, e.g., a unique device serial number and/or the IMEI. The manufacturing information can be sent from a device factory (e.g., the device factory 1102 of FIG. 11A), which manufactures the mobile device, to a device information repository (e.g., the device repository 1106 of FIG. 11A). The example table 1250 of FIG. 12B illustrates types of information, including IMEI and mobile device serial numbers, which can be stored in a device information repository. In some implementations, a default activation policy is associated with the mobile device at the time of manufacturing (e.g., as the Initial Activation Policy ID column of table 1250).,” wherein any of the depicted fields from IMEI, to initial and shipped policy ID, to serial number to inherited IMEI for loaner devices may be considered mapped proxy identifiers of a mobile device);
receive from a seller identity an indication that the seller identity sold the device having the proxy device identifier to the organization identity (0143, “If the purchased smart card is a SIM card, the issuer identifier code of the ICCID and/or the mobile network code (MNC) of the IMSI can identify the associated telecommunications carrier as Carrier A. If one of the several activation policies associated with the mobile device 1101 distributed to the retail outlet 1153 is associated with Carrier A (e.g., Activation Policy ID 1), this activation policy can be determined for activation of the mobile device 1101. In some implementations, notice that the mobile device 1101 was purchased [indication of sale] with a smart card associated with Carrier A is sent from the device retail outlet [seller identity] for Carriers A, B, and C 1153 to a Carrier A account repository 1108 to be used in authenticating the mobile device 1101.”);
receive from an organization identity an instruction that at least some of the devices it purchases are to be subjected to the first provisioning measure (0120, “In some implementations, the identified information associated with the determined telecommunications carrier is transmitted to the mobile device for configuring the mobile device (614).”); and 
based at least on the received mapping, the received indication, and the received instruction, store the first mapping from the device identifier to the first provisioning measure (0143, “a user who purchases the mobile device 1101 can also purchase a smart card associated with Carrier A. If the purchased smart card is a SIM card, the issuer identifier code of the ICCID and/or the mobile network code (MNC) of the IMSI can identify the associated telecommunications carrier as Carrier A. If one of the several activation policies associated with the mobile device 1101 distributed to the retail outlet 1153 is associated with Carrier A (e.g., Activation Policy ID 1), this activation policy can be determined for activation of the mobile device 1101.”).
Claim 11:
The combination of Fleischman/Bowers teaches claim 10.
Fleischman further discloses:
the mapping from a proxy identifier of the device to the device identifier of the device is received from a seller identity that is a manufacturer or a reseller of the device (0138, “The manufacturing information associated with the mobile device can include one or more identifiers of the mobile device, e.g., a unique device serial number and/or the IMEI. The manufacturing information can be sent from a device factory (e.g., the device factory 1102 of FIG. 11A), which manufactures the mobile device, to a device information repository (e.g., the device repository 1106 of FIG. 11A).”)
Claim 13: 
The combination of Fleischman/Bowers teaches claim 7.
Fleischman further discloses:
wherein the computer-readable medium has contents configured to further cause the computing system to: receive from a manufacturer identity a mapping from a proxy identifier (activation policy ID, as depicted in FIG. 12B) of the device to the device identifier of the device (0138, Referring to FIG. 12b, “The manufacturing information associated with the mobile device can include one or more identifiers of the mobile device, e.g., a unique device serial number and/or the IMEI. The manufacturing information can be sent from a device factory (e.g., the device factory 1102 of FIG. 11A), which manufactures the mobile device, to a device information repository (e.g., the device repository 1106 of FIG. 11A). The example table 1250 of FIG. 12B illustrates types of information, including IMEI and mobile device serial numbers, which can be stored in a device information repository. In some implementations, a default activation policy is associated with the mobile device at the time of manufacturing (e.g., as the Initial Activation Policy ID column of table 1250).,” wherein any of the depicted fields from IMEI, to initial and shipped policy ID, to serial number to inherited IMEI for loaner devices may be considered mapped proxy identifiers of a mobile device);
receive from a wireless carrier an indication that the wireless carrier registered a device having the proxy device identifier (0143, “If the purchased smart card is a SIM card, the issuer identifier code of the ICCID and/or the mobile network code (MNC) of the IMSI can identify the associated telecommunications carrier as Carrier A. If one of the several activation policies associated with the mobile device 1101 distributed to the retail outlet 1153 is associated with Carrier A (e.g., Activation Policy ID 1), this activation policy can be determined for activation of the mobile device 1101.”);
receive from the wireless carrier an instruction that at least some of the devices it registers are to be subjected to the one or more provisioning measures; and based at least on the received mapping, the received indication, and the received instruction, store the first mapping from the device identifier to the first provisioning measure (0143, “a user who purchases the mobile device 1101 can also purchase a smart card associated with Carrier A. If the purchased smart card is a SIM card, the issuer identifier code of the ICCID and/or the mobile network code (MNC) of the IMSI can identify the associated telecommunications carrier as Carrier A. If one of the several activation policies associated with the mobile device 1101 distributed to the retail outlet 1153 is associated with Carrier A (e.g., Activation Policy ID 1), this activation policy can be determined for activation of the mobile device 1101.”).
Claim 14: 
The combination of Fleischman/Bowers teaches claim 7.
Fleischman further discloses:
wherein the computer-readable medium has contents configured to further cause the computing system to: receive from a manufacturer identity a mapping from a proxy identifier (activation policy ID, as depicted in FIG. 12B) of the device to the device identifier of the device (para. 0138, Referring to FIG. 12b, wherein any of the fields including IMEI, policy IDs, IMEIs may be considered mapped proxy identifiers of a mobile device);
receive from a wireless carrier identity an indication that the wireless carrier registered the device having a proxy device identifier (0143, “If the purchased smart card is a SIM card, the issuer identifier code of the ICCID and/or the mobile network code (MNC) of the IMSI can identify the associated telecommunications carrier as Carrier A. If one of the several activation policies associated with the mobile device 1101 distributed to the retail outlet 1153 is associated with Carrier A (e.g., Activation Policy ID 1), this activation policy can be determined for activation of the mobile device 1101. In some implementations, notice that the mobile device 1101 was purchased with a smart card associated with Carrier A is sent from the device retail outlet for Carriers A, B, and C 1153 to a Carrier A account repository 1108 to be used in authenticating the mobile device 1101.”); 
receive from the wireless carrier identity:
an instruction that the device having the proxy device identifier is a member of a provisioning group having a provisioning group identifier, and an instruction that devices that are members of the provisioning group having the provisioning group identifier are to be subjected to the first provisioning measure  (0154, “In some implementations, carrier-specific configuration bundles can be associated with a smart card (e.g., a SIM card) installed in the mobile device 501. For example, the IMSI and/or ICCID number stored in the SIM card can provide a country code and network code which can be used to determine carrier-specific configuration bundles for download or update.”); and
based at least on the received mapping, the received indication, and the received
0154, “In some implementations, carrier-specific configuration bundles can be associated with a smart card (e.g., a SIM card) installed in the mobile device 501. For example, the IMSI and/or ICCID number stored in the SIM card can provide a country code and network code which can be used to determine carrier-specific configuration bundles for download or update.”), and
store a second mapping from the provisioning group identifier to the first provisioning measure (0151, “A carrier-specific configuration bundle can be a directory or package including multiple pieces of software (e.g., applications and plug-ins) specific to a particular carrier. Bundling allows the multiple pieces of software, which can be related, to be distributed and installed together [at least a first provisioning measure].”),
wherein the stored first and second mappings together comprising the first mapping from the device identifier to first provisioning measure (0151, “The mobile device 501 can be configured using a carrier-specific configuration bundle which can be applied on the mobile device 501 at activation time.”) (0154, “In some implementations, carrier-specific configuration bundles can be associated with a smart card (e.g., a SIM card) installed in the mobile device 501. For example, the IMSI and/or ICCID number stored in the SIM card can provide a country code and network code which can be used to determine carrier-specific configuration bundles for download or update.” Examiner note that the first mapping is interpreted as the stored first and second mappings in accordance with the claim language, which are described and stored on at least the mobile device as noted in 0151 and 0154 above, see also rejection under 35 USC 112(b).), 
Claim 21 is rejected on the same basis as claim 7.
Claim 23 is rejected on the same basis as claim 3.
Claim 26 is rejected on the same basis as claim 6.
Claim 27 is rejected on the same basis as claim 7.
Claim 30 is rejected on the same basis as claim 10.
Claims 9, 12, 29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman/Bowers, in view of Marsh et al. (US 8,433,618 B2) (“Marsh”).
Claim 9:    
The combination of Fleischman/Bowers teaches claim 7.
Fleischman further discloses:
the program code is configured to further cause the computing system to: receive from a seller identity, an indication that the device identifier is associated with a device that is sold (0143, “notice that the mobile device 1101 was purchased with a smart card associated with Carrier A is sent from the device retail outlet for Carriers A, B, and C 1153 to a Carrier A account repository 1108 to be used in authenticating the mobile device 1101.”);
receive from an organization identity an instruction that at least some of the devices are to be subjected to the first provisioning measure; and based at least on the received indication and the received instruction, store the first mapping from the device identifier to the first provisioning measure (0143, “a user who purchases the mobile device 1101 can also purchase a smart card associated with Carrier A. If the purchased smart card is a SIM card, the issuer identifier code of the ICCID and/or the mobile network code (MNC) of the IMSI can identify the associated telecommunications carrier as Carrier A. If one of the several activation policies associated with the mobile device 1101 distributed to the retail outlet 1153 is associated with Carrier A (e.g., Activation Policy ID 1), this activation policy can be determined for activation of the mobile device 1101.”).
The combination does not explicitly disclose wherein the “at least some of the device” are “at least some of the devices it purchases.”
However, Marsh teaches wherein the organization identity purchased the device (col. 4 line 27-57, “For purposes of nomenclature used herein, an organization generally refers to a group with one or more members sharing a common interest (e.g., a family, club, proprietorship, partnership, corporation, governmental agency, etc.), and a member (or procuring entity/procurer) generally refers to a member or employee of an organization, business, family, or other group of users who seeks to procure a user device and seeks to provision one or more applications for that particular device…To more efficiently perform large-scale deployment of applications on such user devices, particularly within an organization, embodiments described herein address various perceived shortcomings of conventional methods for procuring and provisioning wireless applications. Specifically, the systems and methods described herein reduce the number of steps as well as the complexity of the overall process for procurement and provisioning.”);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Marsh in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Marsh, so as to more efficiently perform large-scale deployment of applications to devices within an organization (col. 4 line 57).
Claim 12:
The combination of Fleischman/Bowers teaches claim 7.
Fleischman further discloses:
wherein the program code is configured to further cause the computing system to: receive from a manufacturer identity a mapping from a proxy identifier (activation policy ID, as depicted in FIG. 12B) of the device to the device identifier of the device (0138, Referring to FIG. 12b, “The manufacturing information associated with the mobile device can include one or more identifiers of the mobile device, e.g., a unique device serial number and/or the IMEI. The manufacturing information can be sent from a device factory (e.g., the device factory 1102 of FIG. 11A), which manufactures the mobile device, to a device information repository (e.g., the device repository 1106 of FIG. 11A). The example table 1250 of FIG. 12B illustrates types of information, including IMEI and mobile device serial numbers, which can be stored in a device information repository. In some implementations, a default activation policy is associated with the mobile device at the time of manufacturing (e.g., as the Initial Activation Policy ID column of table 1250).,” Examiner note wherein any of the depicted fields from IMEI, to initial and shipped policy ID, to serial number to inherited IMEI for loaner devices may be considered mapped proxy identifiers of a mobile device);
receive from a seller identity an indication that the seller identity sold the device having the proxy device identifier to a buyer (0143, “If the purchased smart card is a SIM card, the issuer identifier code of the ICCID and/or the mobile network code (MNC) of the IMSI can identify the associated telecommunications carrier as Carrier A. If one of the several activation policies associated with the mobile device 1101 distributed to the retail outlet 1153 is associated with Carrier A (e.g., Activation Policy ID 1), this activation policy can be determined for activation of the mobile device 1101. In some implementations, notice that the mobile device 1101 was purchased with a smart card associated with Carrier A is sent from the device retail outlet for Carriers A, B, and C 1153 to a Carrier A account repository 1108 to be used in authenticating the mobile device 1101.”);
receive from an organization identity: an instruction that the device having the proxy device identifier is a member of a provisioning group having a provisioning group identifier (configuration bundle), and an instruction that devices that are members of a provisioning group having the provisioning group identifier are to be subjected to the one or more provisioning measures (0154, “In some implementations, carrier-specific configuration bundles can be associated with a smart card (e.g., a SIM card) installed [received by] in the mobile device 501. For example, the IMSI and/or ICCID number stored in the SIM card can provide a country code and network code which can be used to determine carrier-specific configuration bundles for download or update.”); and
based at least on the received mapping, the received indication, and the received instructions: store a third mapping from the device identifier to the provisioning group identifier (0154, “In some implementations, carrier-specific configuration bundles can be associated with a smart card (e.g., a SIM card) installed in the mobile device 501. For example, the IMSI and/or ICCID number stored in the SIM card can provide a country code and network code which can be used to determine carrier-specific configuration bundles for download or update [third mapping of the device to the configuration bundle, i.e. provisioning group].”), and
store a fourth mapping from the provisioning group identifier to the first provisioning measure (0151, “A carrier-specific configuration bundle can be a directory or package including multiple pieces of software (e.g., applications and plug-ins) specific to a particular carrier. Bundling allows the multiple pieces of software, which can be related, to be distributed and installed together.” Examiner notes wherein by providing a directory, i.e. a mapping, as the configuration bundle, i.e. provisioning group, that includes pieces of software to be installed, i.e. provisioning measures, the step of installing the configuration bundle on the mobile device constitutes storing a fourth mapping to a first provisioning measure.),
the stored third and fourth mappings together comprising a first mapping from the device identifier to the first provisioning measure (0151, “The mobile device 501 can be configured using a carrier-specific configuration bundle which can be applied on the mobile device 501 at activation time.”) (0154, “In some implementations, carrier-specific configuration bundles can be associated with a smart card (e.g., a SIM card) installed in the mobile device 501. For example, the IMSI and/or ICCID number stored in the SIM card can provide a country code and network code which can be used to determine carrier-specific configuration bundles for download or update.” Examiner note that the first mapping is 
The combination does not explicitly disclose wherein the seller identity sold the device to an organization identity.
However, Marsh teaches wherein the buyer is the organization that purchased the device (col. 4 line 27-57, “For purposes of nomenclature used herein, an organization generally refers to a group with one or more members sharing a common interest (e.g., a family, club, proprietorship, partnership, corporation, governmental agency, etc.), and a member (or procuring entity/procurer) generally refers to a member or employee of an organization, business, family, or other group of users who seeks to procure a user device and seeks to provision one or more applications for that particular device…To more efficiently perform large-scale deployment of applications on such user devices, particularly within an organization, embodiments described herein address various perceived shortcomings of conventional methods for procuring and provisioning wireless applications. Specifically, the systems and methods described herein reduce the number of steps as well as the complexity of the overall process for procurement and provisioning.”);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Marsh in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Marsh, so as to more efficiently perform large-scale deployment of applications to devices within an organization (col. 4 line 57).
Claim 29 is rejected on the same basis as claim 9.
Claim 31 is rejected on the same basis as claim 12.
Claims 2, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman/Bowers, in view of Barrus et al. (US 20130219155 A1) (“Barrus”).
Claim 2:
The combination of Fleischman/Bowers teaches claim 7.
The combination does not teach, however, Barrus teaches:
wherein the first execution of the operating system on the device corresponds to a very first time the operating system is executed by the device (0024, “the activation module 122 is implemented as part of a set-up or log-in sequence that runs when a user accesses a device and/or operating system 108 for the first time. For instance, the activation module 122 may be employed to facilitate activation of applications during first-time configuration of user accounts for the operating system 108.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Barrus in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Barrus, so as to allow for applications to be activated before user interaction with said applications, allowing OEMs to use systems features to attract users to their pre-installed applications right away (0002-0003).
Claim 22 is rejected on the same basis as claim 2.
Claims 8, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman/Bowers, in view of Yin et al. (US 20130111541 A1) (“Yin”).
Claim 8: 
The combination of Fleischman/Bowers teaches claim 7.
The combination does not teach:
the program code is configured to further cause the computing system to: receive an indication that the device has been stolen; and
in response to receiving the indication, store a third mapping that maps the specified device identifier to a third provisioning measure suited to a stolen device
However, Yin teaches:
the program code is configured to further cause the computing system to: receive an indication that the device has been stolen; and in response to receiving the indication, store a third mapping that maps from the specified device identifier to a third provisioning measure suited to a stolen device (para. 0042, “In an embodiment, the management server device may send the client application instructions to remove data [i.e. a third provisioning measure of a third mapping] if the client device is reported as lost or stolen.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Yin in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Yin, so as to allow users to remotely erase their stolen devices (para. 0042).
Claim 28 is rejected on the same basis as claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE Y CAI whose telephone number is (571)272-6193.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LANCE Y CAI/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MICHELLE T KRINGEN/Examiner, Art Unit 3625